DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/30/2020 and 1/12/2021 was considered by the examiner.
Drawings
The drawings filed on 7/30/2020 are acceptable for examination by the examiner.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Specification
The disclosure is objected to because of the following informalities.  In the detailed description, paragraph [0002; “occurred”] contains non-idiomatic English.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (IKEGAMI;  US 2012/0033987 A1; US version of reference JP2011-033713A cited by applicant).
Ikegami teaches claim 1, an image forming apparatus (figure 1), comprising: an image forming portion that forms an image on a recording material; a fixing portion (figure 2(a)) including a nip portion N that nips and conveys the recording 
Regarding claim 2 (like claim 10), the image forming apparatus further comprising a temperature detecting portion that detects a temperature of the fixing portion, wherein the control portion controls, in the first operating mode, a conveying interval between the recording materials at the time of the continuous sheet passing so that a temperature that is detected by the temperature detecting portion is kept at a predetermined target temperature (figure 4; [0093-0094]).
Regarding claim 3 (like claim 11), the control portion controls, in the first operating mode, a conveying interval between the recording materials to be at a constant interval (figure 4, the rest is after the conveying interval).
Regarding claim 4 (like claim 12), the representative value is any one of an average value, a median value, and a most frequent value of the number of the recording materials for the one operation of the continuous sheet passing [0068; also TABLE 1 shows the number of high speed output mode for 5 or less sheets (constant at full speed)].
Regarding claim 5 (like claim 13), the storage portion stores the history for each size of the recording materials conveyable by the nip portion (history shown in figures 6-7).
Regarding claim 6 (like claim 14), the image forming apparatus is connected to a plurality of external apparatuses via a network, and wherein the storage portion stores the history for each of the plurality of external apparatuses [0046].
Regarding claim 7 (like claim 15), the image forming apparatus further comprising an environmental information acquiring portion 37 that acquires environmental information relating to an environment in which the image forming apparatus is arranged, wherein the threshold is set in accordance with the environmental information acquired by the environmental information acquiring portion [0103].
Regarding claim 8 (like claim 16), the fixing portion comprises:  a heater unit including a heater and a holding member that holds the heater; a tubular film having an inner surface that is in contact with the heater unit; and a pressure member that is in contact with an outer surface of the film and forms the nip portion between the pressure member and the outer surface together with the heater unit (shown in figure 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikegami in view of KOBAYASHI (US 2017/0168444 B1).
Ikegami teaches a host computer but does not teach that it is configured as a server.  Claims 10-16 are rejected as discussed above since they recited the limitations of claims 2-8.
Regarding claim 9, Kobayashi teaches a server connected to the image forming apparatus by a network that allows bidirectional access, and including a storage portion that at least stores information about control of recording materials having a smaller width.
Ikegami and Kobayashi teaches image forming control methods for controlling smaller width recording materials.
One rationale for this combination would be to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
It would have been obvious to one of ordinary skill in the art at the time of the filing of this application to use the teaching of Kobayashi with the teaching of Ikegami to utilize a known method for storing a storage or control portion.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The cited documents all teach control methods with respect to fixing speed and or temperature for smaller width recording materials .
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Labelle can be reached on 571-272-211594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 

/Q GRAINGER/Examiner, Art Unit 2852                                                                                                                                                                                                        

QG